Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 12/14/2021.
2.	Claims 1-5, and 7-21 are pending wherein claims 1-5, 7, 11-13, 15-16, and 18 are amended, and claim 21 is new.
Response
3.	The examiner withdraws 35 USC 103 rejections (9/16/2021) on pending claims based on Kamata in view of Khawaja due to applicant’s amendment (12/14/2021).
Reason for allowance
4.	Per independent claims 1, 15, and 18: While the closest art of record of Kamata in view of Khawaja suggest several claimed features of a computer-implemented method, a medium, and a device for sensing objects in an environment from a vehicle; they do not disclose about determining inflection points corresponding to the object that occlude detection of the environment beyond the portions of the objects, wherein a number of the inflection points are determined based on sparseness data comprising a number of the inflection points per unit area.
It is for this reason that the applicant’s claimed invention defines over above prior art of record.
5.	Dependent claims 2-5, 7-14, 16-17, and 19-21 are allowed because they incorporate above allowable limitation from their parent claims 1, 15, and 18.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue  Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-5, and 7-21 are allowed.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.